Citation Nr: 0211080	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss.

2.  Whether the veteran filed a timely appeal on the issue of 
entitlement to an increased rating for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1960 to May 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision by the Buffalo, New York, 
Regional Office (RO) that assigned a 10 percent evaluation 
for tinnitus pursuant to an August 1999 Board decision that 
granted service connection for same.  The August 1999 Board 
decision remanded the issue of service connection for hearing 
loss, and the case also comes here from a December 1999 RO 
decision that granted service connection for hearing loss and 
assigned a noncompensable evaluation.  In May 2000, the 
veteran disagreed with the evaluations assigned.

The Board notes that the veteran's June 1997 claim included 
one for a VA pension based on nonservice-connected 
disability.  In block 17 of that claim, he indicated that one 
of the disorders for which the claim was made was a "[h]eart 
[c]ondition (as NSC)."  Thus, it appears that he was there 
claiming a pension based on a heart disorder for which he was 
not seeking service connection.  This issue has not been 
addressed and is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by average pure 
tone threshold levels, at 1000, 2000, 3000, and 4000 Hertz, 
of 66 decibels on the right and 56 decibels on the left, and 
speech discrimination scores of 92 percent bilaterally.

2.  The RO decision that assigned a 10 percent evaluation for 
tinnitus was sent to the veteran in September 1999.  The 
Statement of the Case (SOC) on the issue of that evaluation 
was sent to the veteran on June 6, 2000.  The veteran's 
Substantive Appeal was not received until December 8, 2000.  
The veteran submitted neither evidence nor argument in 
response to a June 2002 Board letter advising him that his 
Substantive Appeal appeared to have been submitted late.

CONCLUSIONS OF LAW

1.  A compensable evaluation for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.85, and Diagnostic Code (DC) 6100 (2001).

2.  Since the veteran did not timely perfect appeal of the 
evaluation assigned for tinnitus, the Board lacks 
jurisdiction to review that issue.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 19.4, 19.5, 
19.26, 19.29, 19.30, 20.101, 20.200, 20.201, 20.202, 20.302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the veteran was notified through the 
statement of the case and the supplemental statement of the 
case of the evidence necessary to complete his claim.  
Furthermore, regarding the issue of the timeliness of the 
substantive appeal on the issue of an increased rating for 
tinnitus, the veteran was contacted via letter, provided with 
information concerning that appeal and given the opportunity 
to respond.  He did not reply.  There is no indication that 
there is any additional evidence that could be obtained that 
would be helpful in substantiating this claim. Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

Factual Background

On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:


HERTZ


500

1000

2000

3000

4000
4 
Frequenc
y 
Average
RIGHT
10
15
45
70
80
53
LEFT
10
15
45
70
85
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
examiner reported that the veteran's tinnitus was likely due, 
at least in part, to noise exposure in service.  
Nevertheless, citing a lack of evidence of hearing loss and 
tinnitus in service, a September 1997 RO decision denied 
service connection for hearing loss and tinnitus, and the 
veteran appealed.

An August 1999 Board decision granted service connection for 
tinnitus and remanded the claim for service connection for 
hearing loss for an opinion as to the etiology of the 
veteran's hearing loss.

A September 1999 RO decision assigned a 10 percent evaluation 
for tinnitus.  


On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:


HERTZ


500

1000

2000

3000

4000
4 
Frequenc
y 
Average
RIGHT
10
15
50
70
90
56
LEFT
10
15
50
65
85
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
examiner opined that the veteran's bilateral hearing loss was 
due to noise exposure in service.  

An RO decision, sent to the veteran on December 29, 1999, 
granted service connection for hearing loss and assigned a 
noncompensable evaluation.  

On the authorized audiological evaluation in February 2000, 
pure tone thresholds, in decibels, were as follows:


HERTZ


500

1000

2000

3000

4000
4 
Frequenc
y 
Average
RIGHT
15
25
60
80
100
66
LEFT
10
25
60
80
60
56

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

In a May 2000 letter, the veteran disagreed with the 
evaluations assigned for tinnitus and hearing loss.

The veteran's most recent audiometric test was conducted in 
February 2000.  The results of that test showed average pure 
tone threshold levels, at 1000, 2000, 3000, and 4000 Hertz, 
of 66 decibels on the right and 56 decibels on the left, and 
speech discrimination scores of 92 percent bilaterally.

On June 6, 2000, the RO sent the veteran an SOC on the issues 
of the evaluation assigned each hearing disorder together 
with instructions, and forms, for completing his appeal.  The 
veteran's Substantive Appeal, VA Form 9, was not received 
until December 8, 2000.

Analysis

Evaluation for Hearing Loss

Where the issue is consideration of a higher rating following 
the initial grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  When there is a question as to 
which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, the 
lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Evaluations for hearing loss are determined, under the 
provisions of 38 C.F.R. § 4.85, by pure tone audiometry tests 
in frequencies of 1000, 2000, 3000, and 4000 Hertz together 
with controlled speech discrimination tests.  The rating 
schedule establishes eleven levels of auditory acuity, from 
Level I for essentially normal hearing through Level XI for 
profound deafness, with corresponding evaluations from 
noncompensable to 100 percent.  Evaluations are determined by 
a mechanical application of audiometric test results to the 
numeric designations of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

A review of the audiometric examinations of August 1997, 
October 1999 and February 2000 reflects that the hearing 
results were the worse in 2000.  Those test results equate to 
a Level II hearing loss in the right ear and a Level I 
hearing loss in the left.  The combination of a Level II and 
a Level I hearing loss results in a noncompensable 
evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85 and 
DC 6100.  Accordingly, a compensable evaluation is not 
warranted for the veteran's bilateral hearing loss.

Evaluation for Tinnitus

The principle functions of the Board include the 
consideration of all applications properly before it on 
appeal.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 19.4.  The Board 
has jurisdiction to decide all questions of law and fact 
necessary to its decisions.  Id., 38 C.F.R. § 20.101(a).  In 
making those decisions, the Board is bound by statutes, VA 
regulations, and precedent opinions of the VA General 
Counsel, but not by VA manuals, circulars, or similar 
administrative publications.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.  Finally, subject to review by courts of 
competent jurisdiction, only the Board has jurisdiction to 
determine its own jurisdiction.  38 C.F.R. § 20.101(c).

Appeal from an RO decision is initiated by filing a written 
Notice of Disagreement.  38 U.S.C.A. §§ 7105(a), (b)(2); 
38 C.F.R. §§ 20.200, 20.201.  Upon receipt of a Notice of 
Disagreement, the RO must undertake that evidentiary 
development or review warranted by the circumstances and, if 
that does not resolve the disagreement, issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.26.  The 
Statement of the Case must summarize evidence pertinent to 
the issues with which disagreement has been expressed, cite 
and discuss applicable laws and regulations, and render a 
decision and the reasons therefor; further, it must be 
complete enough to enable the appellant to prepare a 
responsive Substantive Appeal.  38 U.S.C.A. 
§§  7105(d)(1)(A)-(C); 38 C.F.R. § 19.29.  The RO must 
furnish the appellant, together with the Statement of the 
Case, instructions for filing a Substantive Appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.30(b).

The Substantive Appeal must set forth specific arguments as 
to the errors of fact or law alleged to have been made in the 
rating decision appealed or in the Statement of the Case.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  It must be 
filed within one year of the date notification of the rating 
decision on appeal was mailed to the veteran, or within 60 
days of the date the Statement of the Case was mailed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The proper 
completion and filing of a Substantive Appeal is the last act 
an appellant must take in order to perfect appeal, but that 
act is jurisdictional, and the Board may dismiss any appeal 
not properly perfected.  38 U.S.C.A. § 7105(d)(5); Roy v. 
Brown, 5 Vet. App. 554 (1993) (held, since the appellant did 
not file a Substantive Appeal, he was "statutorily barred 
from appealing the RO decision"); 38 C.F.R. § 20.202.  
Though the RO may close any case where the appellant fails to 
respond after receipt of an SOC, the resolution of questions 
of adequacy or timeliness of a Substantive Appeal is for the 
Board.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.203.  
Finally, the VA General Counsel has held that the Board may 
dismiss an appeal if the Substantive Appeal was not filed in 
time, but should afford the appellant notice and opportunity 
to be heard on the issue of timeliness.  VAOPGCPREC 9-99 
(Aug. 18, 1999).

In connection with the appeal of the evaluation assigned for 
tinnitus, the veteran's Substantive Appeal was filed on 
December 8, 2000, more than one year after the September 1999 
RO decision appealed, and more than 60 days after the June 6, 
2000, SOC was sent to him.  In June 2002, the Board advised 
the veteran that his Substantive Appeal appeared to have been 
filed late, and invited him to submit evidence or argument, 
or to testify at hearing, on the timeliness of his 
Substantive Appeal, but he has not responded to the Board's 
invitation to date.  Accordingly, the Board cannot reach the 
merits of the claim for lack of jurisdiction over it, and the 
appeal must be dismissed.


ORDER

A compensable evaluation for hearing loss is denied.

The appeal of the evaluation assigned for tinnitus is 
dismissed.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

